WAYMOND M. BROWN, Judge, dissenting. Today, I believe the majority has overstepped the bounds of our standard of review and misapplied pertinent case law; therefore, I must respectfully dissent. In cases involving public utilities we must give due regard to the limitations on the scope of our judicial review and defer to the expertise of the Commission.1 If an order of the. Commission is supported by substantial evidence and is neither unjust, arbitrary, unreasonable, unlawful, nor discriminatory, the appellate court must affirm the Commission’s actions.2 To establish an absence of substantial evidence, the appellant must demonstrate that the proof before the Commission was so nearly undisputed that fair-minded persons could not reach its conclusion.3 Administrative action may be regarded as arbitrary and capricious where it is not supportable on any rational basis, and something more than mere error is necessary to 114meet the test.4 To set aside the Commission’s action as arbitrary and capricious, the appellant must prove that the action was a willful and unreasoning action, made without consideration and with a disregard of the facts or circumstances of the case.5 However, judicial review is not reduced to a mere formality, and it is for the courts to say whether there has been an arbitrary or unwarranted abuse of the commission’s discretion, even though considerable restraint should be observed in finding such an abuse.6  Rather than give due regard to the decisions of an administrative agency created for the purpose of regulating public utilities, the majority has deemed itself the overseer of the Commission. The majority has not evaluated whether there existed substantial evidence to support the Commission’s decision. It has not found that the Commission’s determination was unjust, arbitrary, unreasonable, unlawful, or discriminatory. Instead, it has turned today’s case on a question of whether the Commission “regularly pursued its authority,” thereby directing our standard of review towards one of statutory interpretation when it should be deference. In doing so it has forgotten that it is not within the purview of our courts to advise a utilities commission how to discharge its functions in arriving at findings of facts or in exercising its discretion.7  |1SI would similarly treat the majority’s analysis of the Commission’s reliance on its previous ruling. Again, the majority is essentially arguing that the Commission is not regularly pursuing its authority, perhaps even doing less work when addressing the highway-relocation projects, because the Commission has simply relied on an older ruling. While I agree with the majority that the Commission is placing much preclusive effect on a former docket, rather than fully expounding on each point of Section 501 in justifying the particular surcharge, I would once more direct the majority to our standard of review. The Commission exists, at least in part, because it is made up of more qualified personnel to make such determinations, and our court should embrace that deference. Our court need only determine whether the Commission possessed the authority to take the action that it did under the applicable statute.8  In addition to issues regarding the standard of review, I must disagree with the majority’s application of Arkansas Gas Consumers, Inc. v. Arkansas Public Service Commission.9 I agree with the majority that the text of Section 501 contains more than a mere recital of fixed conditions that are presumed to exist when an interim surcharge is filed. However, I believe Arkansas Gas Consumers only vaguely aids in this proposition as it is too distinguishable, and in fact, the 2003 opinion seems to assist in supporting the validity of the surcharge under Act 310. Not only was the surcharge in Arkansas Gas Consumers invalid because it did not involve a utility’s existing facilities, but it was outside the purpose of Act 310 almost in its entirety. There, the Commission, on its own, created an “extraordinary [ 1fiprogram” to assist customers whose gas had been disconnected during a particularly harsh winter.10 In rejecting the Commission’s surcharge, our supreme court noted that despite the fact that the statute contemplates a utility’s request to recover additional expenses under Section 501, it was the Commission that developed the policy, mandated it, and implemented it.11 The court further noted that the policy did not fall into to the category of “expenses reasonably incurred ... as a direct result of legislative or regulatory requirements relating to the protection of public health, safety, and the environment.”12 Such is not the case with the surcharge before us now. Here the request for the surcharge was made by Entergy and in response to government mandates from the Nuclear Regulatory Commission, the'Federal Energy Regulatory Commission, and the Arkansas Highway and Transportation Department. If anything, Arkansas Gas Consumers actually supports the validity of the two orders from Docket No. 12-056-U. Writing for the court, Justice Brown stated: “Our discussion today is not intended to in any way limit or hamper legitimate surcharges” but only to show the features of the policy that the “PSC had no legislative authority to develop and mandate.”13 The Commission is a creature of the General Assembly with its power and authority limited to that which the legislature confers upon it.14  117Based on the foregoing reasons, I respectfully dissent.  . See Southwestern Bell Tel. Co. v. Ark. Pub. Serv. Comm’n, 267 Ark. 550, 556, 593 S.W.2d 434, 439 (1980); Arkansas Power & Light Co. v. Ark. Pub. Serv. Comm’n, 226 Ark. 225, 289 S.W.2d 668 (1956).   . Pressler v. Ark. Pub. Serv. Comm’n, 2011 Ark. App. 512, at 5, 385 S.W.3d 349, 353.   . Entergy Arkansas, Inc. v. Ark. Pub. Serv. Comm’n, 104 Ark.App. 147, 289 S.W.3d 513 (2008).   . Bryant v. Ark. Pub. Serv. Comm’n, 55 Ark. App. 125, 931 S.W.2d 795 (1996).   . Entergy Arkansas, Inc. v. Ark. Pub. Serv. Comm’n, supra.   . Southwestern Bell Tel. Co. v. Ark. Pub. Serv. Comm’n, supra; Incorporated Town of Emerson v. Ark. Pub. Serv. Comm’n, 227 Ark. 20, 295 S.W.2d 778.   . Ohio Bell Tel. Co. v. Public Utilities Comm’n, 301 U.S. 292, 57 S.Ct. 724, 81 L.Ed. 1093 (1937).   . Ark. Elec. Energy Consumers, Inc. v. Ark. Pub. Serv. Comm'n, 2012 Ark. App. 264, 410 S.W.3d 47.   . 354 Ark. 37, 118 S.W.3d 109 (2003).   . Id. at 43, 118 S.W.3d 109.   . Id. at 54, 118 S.W.3d 109.   .Id.   . Id. at 60, 118 S.W.3d 109.   . Hempstead County Hunting Club, Inc. v. Ark. Pub. Serv. Comm’n, 2010 Ark. 221, at 13, 384 S.W.3d 477.